Citation Nr: 1242867	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09 39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and T.C.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office RO in Pittsburgh, Pennsylvania. 

The Veteran was afforded a hearing in September 2010 before the undersigned Veterans Law Judge sitting at the RO.  The transcript is of record.

The case was remanded, in part, including this issue, by Board decision in February 2011.  No pertinent records were found in Virtual VA.

By rating action dated in March 2011, service connection was established for type II diabetes and bilateral diabetic retinopathy (implementing a Board grant).  Additionally, a May 2012 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities and erectile dysfunction.  These matters are the full grants of those benefits sought on appeal and they are no longer for appellate consideration.  The only issue that remains on appeal is entitlement to service connection for bilateral lower extremity peripheral vascular disease, to include as secondary to service-connected disability.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 

The Veteran asserts that he has bilateral lower extremity peripheral vascular disease that is secondary to service-connected disability, to include type II diabetes.  It is maintained that service connection on a secondary basis is warranted. 

The Board observes that when the case was remanded in February 2011, it was requested that an opinion be provided on examination as to whether bilateral lower extremity peripheral vascular disease was at least as likely as not caused by or aggravated by service-connected type II diabetes.  The Board observes, however, that on ensuing VA examination in August 2011, the VA physician's assistant only addressed whether the claimed disability was caused by or secondary to diabetes.  She did not provide any response or assessment as to whether peripheral vascular disease was chronically aggravated by diabetes, as requested in the remand.  The Board thus finds that the August 2011 examination report is inadequate and must be remanded for a supplementary opinion.  The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id. 

Moreover, since the most recent VA examination, service connection has been established for other disabilities, including bilateral lower extremity peripheral neuropathy.  The additional service-connected disorders must also be considered in whether lower extremity peripheral vascular disease is secondary to or has been aggravated by service-connected disability.

In view of the above, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in August 2011 for a supplementary opinion.  [The Veteran may also be scheduled for another VA examination if this is deemed indicated.]

The examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that bilateral lower extremity peripheral vascular disease is proximately due to or the result of (secondary to) service-connected disability, including type II diabetes and peripheral neuropathy, either singly or in the aggregate, (See 38 C.F.R. § 3.310(a) (2012)), or has been made chronically worse or aggravated by service-connected disability, either singly or in the aggregate.  (See 38 C.F.R. § 3.310(b); Allen v. Brown; 7 Vet. App. 439 (1995)). 

The examination report must include well-reasoned rationale for all opinions and conclusions reached. 

2.  The RO should ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.  See Stegall.

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


